Citation Nr: 1606832	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-35 331	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent (prior to January 22, 2015) and a rating in excess of 20 percent (from January 22, 2015) for degenerative disc disease and degenerative joint disease, status post laminectomy (lumbar spine disability).

2.  Entitlement to a separate compensable rating for bladder dysfunction associated with lumbar spine disability.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to December 1985 and from June 1986 to December 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  An April 2015 rating decision granted increased ratings for his lumbar spine disability of 40 percent (effective August 16, 2007) and 20 percent (effective January 22, 2015); as these awards do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The record is now in the jurisdiction of the Los Angeles, California RO.  In October 2015, a videoconference hearing was held before the undersigned, and a transcript of the hearing is in the record.  From the date of the hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.

The Veteran had also initiated appeals of denials of service connection for an acquired psychiatric disability and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A May 2014 rating decision granted service connection for an acquired psychiatric condition diagnosed as posttraumatic stress disorder (PTSD), and an April 2015 rating decision granted a TDIU rating (effective August 16, 2007).  Consequently, those matters are not before the Board.

The issues of entitlement to a rating in excess of 10 percent for chronic cervical strain (raised in an April 2014 written statement) and entitlement to a rating in excess of 50 percent for PTSD (raised on a November 2015 VA Form 21-0958, which is untimely as a Notice of Disagreement to the April 2014 rating decision which awarded such rating) have been raised by the record as indicated, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of entitlement to a separate compensable rating for bladder dysfunction associated with lumbar spine disability and entitlement to SMC based on the need for aid and attendance are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

Throughout the entire evaluation period, the Veteran's lumbar spine disability is shown to have been characterized by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss; however, no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations [other than the sciatic nerve impairment of both lower extremities which is already service-connected, and other than bladder dysfunction which is being addressed on remand] are shown.


CONCLUSION OF LAW

For lumbar spine disability, a rating in excess of 40 percent prior to January 22, 2015 is not warranted, and a rating of 40 percent (but no higher) from January 22, 2015 is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5237, 5242 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim for an increased rating for lumbar spine disability.

A December 2007 letter explained the evidence necessary to substantiate the claim for an increased rating for lumbar spine disability, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing (i.e., the generic notice required in claims for increase).  At the hearing before the undersigned, the Veteran was advised of the criteria for higher ratings for his lumbar spine disability for the applicable evaluation period.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He has had ample opportunity to respond/supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The AOJ arranged for VA spine examinations in January 2008 and January 2015.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's lumbar spine disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to this matter is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the current evaluation period, the Veteran's lumbar spine disability has been rated under Codes 5237 and 5242 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the instant claim for an increased rating for his lumbar spine disability in August 2007.  Throughout the entire evaluation period (including from January 22, 2015), his lumbar spine disability is shown to have been characterized by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss.  A January 2015 VA treatment record noted that there were no changes in his low back pain symptoms since his last visit in October 2014.  Nine days later, on January 22, 2015 VA spine examination, the forward flexion of his thoracolumbar spine measured to 60 degrees on range of motion testing and to 55 degrees after three repetitions, with an additional 5 degree loss noted when considering pain and/or functional loss during flare-ups or upon repetitive use; it was also noted that the Veteran used a cane regularly for locomotion.  While these forward flexion measurements at the January 22, 2015 VA spine examination did not objectively meet the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran thereafter explained in an April 2015 statement that he had to "over medicate" himself in order to travel the distance (1 hour and 25 minutes) by car from his home to that examination ("because when I travel inside a motor vehicle my spine hurts very bad just from the jarring motion inside the car") and therefore he was "numb" at the time of that examination; he also alleged in his April 2015 statement that he could not bend forward more than 10 degrees.  In an August 2015 statement, he alleged that the forward flexion of his thoracolumbar spine was less than 15 degrees.  At his October 2015 hearing, he testified that his lumbar spine pain was a 10 (out of 10) and that he used a cane regularly for ambulation.  A December 2015 VA treatment record noted his report that he had been suffering with continued chronic severe low back pain.  On January 2016 VA aid and attendance examination, it was noted that he had difficulty walking due to his chronic low back pain.  The Board finds that the evidence following the January 22, 2015 VA spine examination confirms that the Veteran's range of motion did not improve to the point of exceeding 30 degrees of forward flexion when considering his complaints of pain and functional loss, as he consistently described his low back pain to be just as severe both prior to and after the date of that examination (and he explained that he had "over medicated" for that examination).

However, during entire the evaluation period, no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations [other than the sciatic nerve impairment of both lower extremities which is already service-connected, and other than bladder dysfunction which is being addressed on remand] are shown at any time.  Regarding ankylosis, range of motion studies throughout the record (including at his January 2008 and January 2015 VA spine examinations) reflect that his lumbar spine disability had not manifested in ankylosis; while the Veteran testified at his October 2015 hearing that his limitation in lumbar spine range of motion was more severe than what was reflected in the January 2015 VA spine examination report, he never alleged that his lumbar spine condition manifested in ankylosis.  Regarding incapacitating episodes (of bed rest prescribed by a physician), there is no evidence in the record (including at his January 2008 and January 2015 VA spine examinations) to show that he had ever been prescribed bed rest for incapacitating episodes having a total duration of at least six weeks (which would be required for the next higher rating of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Regarding neurological manifestations, the Board notes the following findings.  His sciatic nerve impairment of both lower extremities is already service-connected and has been separately rated (and at the time of this decision, he has not perfected an appeal of the ratings assigned for such impairment following the issuance of a December 2015 Statement of the Case, so those ratings are not at issue in the current appeal).  His alleged bladder dysfunction is being addressed on remand (and therefore will not be further discussed here).  His erectile dysfunction throughout the appeal period has been shown to be due not solely to his lumbar spine disability, but rather as a result of multiple etiologies (including low testosterone, obstructive sleep apnea, and depression, in addition to back pain and narcotic pain medication use).  Finally, his brief period of bowel dysfunction (documented in VA treatment records located in Virtual VA dating from January 2013 to March 2013 as consisting of three months of occasional loss of bowel control and incontinence episodes occurring approximately one to four times per week) was noted on multiple occasions (including at his January 2015 VA spine examination, in an August 2015 statement, and in subsequent VA treatment records as recently as December 2015) to have been resolved by a March 2013 lumbar spine surgery.  Furthermore, the evidence does not show that the Veteran's bowel dysfunction (from January 2013 to March 2013) manifested in any leakage or the need to wear a pad; therefore, the Board finds that such symptoms do not meet the criteria for the assignment of a separate compensable rating under an applicable diagnostic code such as Code 7332 (providing ratings for rectum and anus, impairment of sphincter control).  See 38 C.F.R. § 4.114, Code 7332.

Accordingly, the Board finds that a 40 percent rating for lumbar spine disability is warranted for the entire evaluation period, including from January 22, 2015, and a rating in excess of 40 percent for lumbar spine disability is not warranted at any time during the evaluation period.  See 38 C.F.R. § 4.71a, Codes 5237, 5242; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

[The Board notes that the Veteran is already in receipt of a TDIU rating, effective August 16, 2007, due to his service-connected PTSD and vascular headache disabilities in addition to his lumbar spine disability.  The Board also notes that the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) because he does not meet the requirement of having one disability rated as total, because his TDIU rating is based on multiple disabilities.  The Board further notes that there is no evidence of the Veteran's March 2013 lumbar spine surgery resulting in at least one month of convalescence or any severe postoperative residuals to warrant consideration of a temporary total rating under 38 C.F.R. § 4.30.]

Consideration has been given regarding whether the schedular evaluation for the Veteran's lumbar spine disability is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria pertaining to lumbar spine disability provide for ratings in excess of that assigned for a greater degree of lumbar spine disability, but such greater degree of lumbar spine disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the lumbar spine disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 40 percent for lumbar spine disability prior to January 22, 2015 is denied; an increased (40 percent) rating for lumbar spine disability from January 22, 2015 is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 40 percent for lumbar spine disability from January 22, 2015 is denied.


REMAND

As outlined above, the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (1).  The record reflects that the Veteran had a brief period of urinary dysfunction, documented in VA treatment records (located in Virtual VA) dating from January 2013 to March 2013 as consisting of three months of occasional loss of bladder control and urinary incontinence episodes occurring approximately one to four times per week.  On multiple occasions (including in subsequent VA treatment records, at his January 2015 VA spine examination, and in an August 2015 statement), it was noted that this urinary incontinence had been resolved by a March 2013 lumbar spine surgery.  However, in a December 2015 VA treatment record, the Veteran reported some recurrent urinary leakage which he had had in previous years.  In light of the Veteran's current bladder dysfunction, an examination is necessary to determine whether his current urinary symptoms meet the criteria for the assignment of a separate compensable rating under an applicable diagnostic code (such as the criteria for voiding dysfunction under 38 C.F.R. § 4.115a).

In addition, the Board finds that a claim of entitlement to SMC based on the need for aid and attendance has been raised in the context of the Veteran's increased rating claim for lumbar spine disability.  Throughout the period of claim, the evidence of record documents that the Veteran's wife has assisted him with some aspects of his daily care (as noted in an August 2007 VA treatment record).  On VA spine examination in January 2008, it was noted that his wife washed him from the waist down and helped him with his shoes and socks.  In an April 2015 statement, the Veteran asserted that his wife had to wash his back and lower extremities, wipe him after a bowel movement, and put on his underwear, pants, socks, and shoes.  In an August 2015 statement, the Veteran asserted that he could not bend down to wipe himself after a bowel movement, and that his wife helped him to dress and shower and was "always there" for him.  At his October 2015 hearing, he testified that he needed assistance from his wife "every day and every night" because of his lumbar spine condition, and that she had to wash his lower extremities (legs feet) in the bathtub, wipe him because he could not bend and twist the way he used to, put on his socks and shoes and shorts, and cook for him; his wife also testified that she put on his shoes, cooked for him, showered him, and put his clothes on.  On VA aid and attendance examination in January 2016, it was noted that the Veteran could not prepare his own meals, needed assistance in bathing and tending to other hygiene needs (wiping after bowel movements, showering from waist down and back), required medication management, and did not have the ability to manage his own financial affairs; it was also noted that he mainly stayed home and went out of the home only for doctor appointments.  However, his complete diagnosis included multiple disabilities (not all service-connected): chronic low back pain, GERD, sleep apnea, obesity, depression, hearing loss, and hypogonadism.  In light of the above, a medical addendum opinion is necessary with regard to whether he is so helpless as to be in need of regular aid and attendance of another person due solely to service-connected disability in order to meet the criteria for SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).  An opinion regarding housebound status should also be secured for completeness of the record.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a genitourinary examination of the Veteran to determine the severity of any current bladder dysfunction due to his service-connected lumbar spine disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail all urinary dysfunction symptoms/manifestations of the Veteran's service-connected lumbar spine disability (and their degree of severity and impact on function).  The examiner must specifically indicate whether the Veteran's current urinary symptoms meet the criteria for the assignment of a separate compensable rating under an applicable diagnostic code (such as the criteria for voiding dysfunction under 38 C.F.R. § 4.115a).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2.  Return the record to the VA examiner who conducted the January 2016 VA aid and attendance examination for an addendum medical opinion.  The examiner must review the entire record, and then provide opinions that respond to the following:

(a)  Is the Veteran so helpless as to be in need of regular aid and attendance due to his service-connected disabilities?
	
(b)  Is the Veteran substantially confined to his dwelling and its immediate premises due to his service-connected disabilities?

[The Veteran's service-connected disabilities are: PTSD, vascular headache, lumbar spine disability, right lower extremity radiculopathy, left lower extremity radiculopathy, chronic cervical strain, and tinnitus.]

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the VA examiner who conducted the January 2016 examination is unavailable, then arrangements should be made for the entire record to be reviewed by another appropriate provider who can render the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and adjudicate the issues of entitlement to a separate compensable rating for bladder dysfunction associated with lumbar spine disability and entitlement to SMC based on the need for aid and attendance.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


